FILED
                              NOT FOR PUBLICATION                          DEC 18 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


PEDRO GABRIEL VELAZQUEZ-                         No. 12-70404
RAMIREZ,
                                                 Agency No. A095-130-610
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Pedro Gabriel Velazquez-Ramirez, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his motion to continue his removal

proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
due process claims. Vargas-Hernandez v. Gonzales, 497 F.3d 919, 926 (9th Cir.

2007). We dismiss in part and deny in part the petition for review.

      Velazquez-Ramirez’s undisputed removability for an aggravated felony and

controlled-substance violation limits our jurisdiction to questions of law and

constitutional claims. See 8 U.S.C. § 1252(a)(2)(C)-(D). We therefore lack

jurisdiction to consider whether the agency abused its discretion by denying

Velazquez-Ramirez’s motion for a continuance to seek post-conviction relief.

      Velazquez-Ramirez’s remaining claim that the agency violated his due

process rights by denying him a continuance fails because he has not demonstrated

prejudice, where his eligibility for relief from removal remained only a speculative

possibility at the time of the hearing. See Robleto-Pastora v. Holder, 591 F.3d

1051, 1062 (9th Cir. 2010) (“In order to show a due process violation, [a

petitioner] must show prejudice . . . . Prejudice is shown where the violation

potentially affected the outcome of the proceedings.”); see also Sandoval-Luna v.

Mukasey, 526 F.3d 1243, 1247 (9th Cir. 2008) (per curiam) (identifying no

prejudice from the denial of a continuance to allow time for adjustment of status,

where the petitioner’s eligibility to adjust was speculative).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                     12-70404